Title: To James Madison from Anthony Merry, 9 July 1806
From: Merry, Anthony
To: Madison, James



Sir,
Washington July 9th: 1806

I have the Honor to acquaint You that I have just received Answers, dated 5th. May, to the Letters which I addressed to the Commander in Chief of His Majestys Ships on the Halifax Station transmitting to him Copies of Documents inclosed in your Letters to me of the 10th: And 25th: February last, respecting the Impressment of Frederick Porter and Ludwig Fritz by His Majesty’s Ship Cambrian, and of Oliver Child and Ellery King by the Vengeance, in which Captain Beresford, at present the Senior Officer on that Station, informs me, that Frederick Porter is an Irishman, having been taken Prisoner in the Spanish Schooner, Privateer Maria, where he was active in the Defense of that Privateer against the Boats of the Cambrian which had been sent to attack her in a Calm, that Ludwig (now calling himself Jacob) Fritz had been originally sent from the Andromache Frigate to the Leander, and from thence to the Cambrian, which latter Ship being at Sea no further Particulars respecting his Case could be ascertained till his Return to Halifax, and that, in regard to Oliver Child and Ellery King, His Majesty’s Ship Vengeance being supposed to be on the Jamaica Station, the Document relating to these Two Men would be forwarded by the earliest Opportunity to the Commander in Chief on that Station.  I have the Honor to be, with great Consideration and Respect, Sir, your most obedient humble Servant

Ant: Merry

